       2:17-cr-20037-JES-JEH # 247           Page 1 of 6                                           E-FILED
                                                                    Friday, 15 February, 2019 09:10:54 PM
                                                                             Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
               vs.                           )      Case No. 17-CR-20037
                                             )
BRENDT A. CHRISTENSEN,                       )
                                             )
       Defendant.                            )

          THE UNITED STATES OF AMERICA’S MOTION IN LIMINE
      TO EXCLUDE EVIDENCE OR ARGUMENT ON “PROPORTIONALITY”

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude the defendant from

introducing any evidence or argument of alleged “proportionality” comparisons of the

defendant to other capital defendants.

       Comparative proportionality arguments seek to persuade capital juries, or

judges, that a capital sentence ought not be imposed because, compared to other capital

or non-capital cases, the facts of the particular murder are less egregious or serious.

Comparative proportionality evidence often is based on purported statistics tabulated

by the Director of the Federal Death Penalty Resource Counsel (FDPRC).1 Any



                                                                                                
       1  This is capital defense attorney Kevin McNally. Mr. McNally has offered a wide range
of self-generated statistics in support of capital defendant's motions throughout the country.
       2:17-cr-20037-JES-JEH # 247         Page 2 of 6



purported comparative proportionality evidence or argument will inevitably result in

many mini-trials debating the facts of past cases. See United States v. Sampson, 335 F.

Supp. 2d 166, 198 (D. Mass. 2004) (noting that “the court excluded the limited

presentation because it agreed with the government that ‘the proffered [47] capital case

verdicts cannot be compared in any meaningful way unless the [] cases are effectively

retried to th[e] jury’” and that “the defendant’s proposed presentation of the cases

through McNally would ‘only mislead the jury and create prejudicial confusion.’”).

       Comparative proportionality evidence was also rejected in United States v. Taylor,

583 F. Supp. 2d 923, 933-36 (E.D. Tenn. 2008). In Taylor, the defendant sought to admit

Mr. McNally’s testimony concerning (1) similar or worse federal capital cases where the

death penalty was neither sought nor imposed; and (2) the race of other federal capital

defendants and their victims and the outcome of these cases. Id. at 933. In rejecting

comparative proportionality evidence, the court held:

       The outcomes of other cases and the races of victims and defendants in
       other cases have nothing to do with the defendant in this case or the
       circumstances of his offense or any of the mitigating factors in § 3592(a).
       Therefore, the Court concludes comparative proportionality review with
       defendants unconnected to this case is not a proper task for the jury. Within
       its collective knowledge, the jury will be aware of some circumstances and
       outcomes of other cases, but its decision on life or death must turn on its
       understanding of this case, the offenses involved, and this defendant, not
       on the specifics of other cases and other defendants. To hold otherwise
       would necessitate turning the trial into a series of mini-trials over the facts
       and circumstances of other prosecutions, in a situation where the specific
       facts and circumstances and the exact reason the juries reached their
       decisions in those other prosecutions are not available to the parties. Such
       information has no probative value and would confuse and mislead the
       jury with irrelevant information.



                                             2
       2:17-cr-20037-JES-JEH # 247          Page 3 of 6



Id. at 935-36 (citations omitted). See also United States v. Regan, 221 F. Supp. 2d 659, 660-

61 (E.D. Va. 2002) (holding proportionality evidence relating to the harm done in other

espionage cases could not be used as mitigating evidence because it lacked probative

value and there was a significant danger of confusing the issues and misleading the

jury); United States v. Umana, 2010 WL 1740487, *4 (W.D.N.C. Apr. 28, 2010) (rejecting

mitigating factors that would amount to proportionality review because evidence was

“irrelevant to [defendant’s] character or the circumstances of the offense, and is likely to

confuse and mislead the jury”).

       Likewise, the court precluded comparative proportionality argument in United

States v. Caro, 461 F. Supp. 2d 459, 464-65 (W.D. Va. 2006). Caro argued that neither the

Federal Death Penalty Act nor case law precluded him from referring to the “egregious

disparities and arbitrary nature of federal death penalty litigation.” Id. at 465. The

district court disagreed. It held that “allowing the defendant during closing argument

to reference totally unrelated cases in which the death penalty was not sought or the

defendant was not sentenced to death would lead to a confusion of the issues and

mislead the jury, nonetheless.” Id. The court also explained that the Department of

Justice protocol for selection of cases for capital prosecution was “not relevant” for

argument. Id. (“[I]f I were to allow such an argument, the trial would effectively become

a referendum on this process.”).

       More recently, the defendant’s motion in limine to allow comparative

proportionality testimony and argument was denied in United States v. McCluskey, Case.

No. 10-cr-2734-JCH (Docket Entry 1418) (D.N.M. Nov. 18, 2013) (attached hereto as

                                              3
        2:17-cr-20037-JES-JEH # 247         Page 4 of 6



Exhibit A). In that case, the defendant filed his motion immediately upon his conviction

seeking to allow Mr. McNally to testify and present statistics purportedly showing the

outcomes of different capital cases. In prohibiting the testimony, the court held:

        The Court is persuaded by the analysis of the Taylor court. Presentation of
        comparative proportionality information on unrelated cases, even if it were
        relevant, is inadmissible under § 3593(c) because its probative value is
        limited while it presents a very great danger of confusing the issues and
        misleading the jury. Comparative proportionality information would also
        require a series of time-consuming mini-trials, in which both parties would
        present additional information and argument about whether other cases
        were sufficiently similar to be probative.

Id. at 12.

        The Seventh Circuit requires that mitigating evidence be focused to the issue of

whether this defendant deserves the death penalty for the crimes that he committed.

United States v. Johnson, 223 F.3d 665, 675 (7th Cir. 2000) (Excluding evidence and

argument that “life in prison without parole [. . .] achieves the objectives aimed at by the

death penalty) (citing Penry v. Lynaugh, 492 U.S. 302, 328 (1989); Eddings v. Oklahoma, 455

U.S. 104, 110 (1982); Lockett v. Ohio, 438 U.S. 586, 604 n. 12 (1978).

Evidence about the outcomes of other cases, in which other defendants committed

other crimes, is not germane to that issue. Allowing the defendant to present evidence

and argument on proportionality would only serve to confuse the jurors by creating a

mini-trial on issues that are not theirs to consider.




                                               4
       2:17-cr-20037-JES-JEH # 247       Page 5 of 6



      WHEREFORE, the United States of America respectfully requests this Court to

exclude all evidence or argument on the issue of “proportionality.”



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                            /s/ James B. Nelson
Eugene L. Miller                               James B. Nelson
Assistant United States Attorney               Trial Attorney
201 S. Vine St., Suite 226                     Capital Case Section
Urbana, IL 61802                               United States Department of Justice
Phone: 217/373-5875                            1331 F. Street NW, Room 625
Fax: 217/373-5891                              Washington, DC 20004
eugene.miller@usdoj.gov                        Phone: 202/598-2972
                                               james.nelson@usdoj.gov


/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                           5
       2:17-cr-20037-JES-JEH # 247         Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             6
